Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 1 of 60 PageID #: 786




                EXHIBIT 1
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 2 of 60 PageID #: 787




                     CONFIDENTIAL SETTLEMENT AGREEMENT

        This Confidential Settlement Agreement (“Agreement”) is made by and between Named
Plaintiffs Amanda Del Toro, Daniel Werner, Jennifer McGregor-Halstead, and Joshua Chromick,
individually and on behalf of the 13 Opt-In Plaintiffs and the putative collective action members
they represent under Section 16(b) of the Fair Labor Standards Act, and Defendant Centene
Management Company, LLC (collectively the “Parties”).

      WHEREAS, Named Plaintiffs filed the case captioned Del Toro et al. v. Centene
Management Company, LLC, Case No. 4:19-cv-02635-JAR, in the Eastern District of Missouri on
September 25, 2019 (“the Action”); and

       WHEREAS, thirteen Opt-In Plaintiffs (excluding Named Plaintiffs) filed consent to join
forms in the Action that have not been dismissed: Barronelle Lewis, Brandise Dewitty, Diana
Nance, Joslyn Mcghee Johnson, Monique Owe, Tameka Bragg, Terrie Ortego, Jacoba Messman,
Shana Anderson Greer, Teresa DeSantis, Tamara Balderas, Tanisha Kirksey, Cynthia Chavira; and

        WHEREAS, on April 30, 2020, the Court granted, in part, Named Plaintiffs’ Motion for
Step One Notice, and conditionally certified and authorized FLSA opt-in notice to a seven-state
collective of salaried Care Management Employees; and

       WHEREAS, the Parties have conducted a thorough investigation into the facts of the
Action and the Settlement Class Members’ disputed claims against Defendant; and

        WHEREAS, the Parties have engaged in extensive settlement discussions, including two
full day mediations on October 21, 2020 and December 9, 2020 to discuss a possible resolution of
the Action; and

        WHEREAS, it is the desire of the Parties to fully, finally, and forever settle, compromise,
and discharge all disputes and claims that have been alleged in the Action or that arise out of the
facts or circumstances alleged in the Action;

        NOW, THEREFORE, in consideration of the mutual covenants, promises, and warranties
set forth herein, the Parties agree, subject to the Court’s approval, as follows:

I.     DEFINITION OF “SETTLEMENT CLASS MEMBERS”

       This Agreement is applicable to all “Settlement Class Members.” The term "Settlement
Class Members" means and includes all persons who worked as salaried Care Management
Employees for Centene Management Company, LLC, Centene Company of Texas, LP, Centene
Company of New York, LLC, New York Quality Healthcare Corporation f/k/a Centene
Acquisition Corporation, and/or Envolve NY (collectively, “Centene”) in Florida, Georgia,
Louisiana, New York, Ohio, Texas, and Washington (“the Covered States”) through December 9,
2020. This includes approximately 1,228 individuals, including persons for whom Defendant
provided data on July 24, 2020, January 25, 2021, February 10, 2021, and March 8, 2021.
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 3 of 60 PageID #: 788




        For purposes of this Settlement, the term Care Management Employee refers to individuals
who worked in the following job positions: Behavioral Care Coordinator, Behavioral Care
Manager, Behavioral Case Manager, Behavioral Health Case Manager, Care Manager I (Social
Work), Care Manager II (Social Work), Care Manager HARP, Children Case Manager, Intake
Specialist, Long Term Care Nurse Specialist, Program Specialist I (Social Work), Program
Specialist II (Social Work), Program Specialist (Medical Management), Utilization Management
Clinician, Utilization Management Clinician LPN, Utilization Management Specialist (Behavioral
Health), Utilization Manager, Utilization Manager (Specialty Therapy & Rehabilitative Services),
Utilization Review Nurse I, and Utilization Review Nurse II. The term Care Management
Employee also refers to Named Plaintiffs and Opt-in Plaintiffs who held the positions of Care
Manager I and Care Manager II (RN).

II.    REASONS FOR SETTLEMENT

        Defendant expressly denies any liability or wrongdoing of any kind associated with the
claims in the Action and maintains that it has complied with all applicable laws at all times. The
Parties recognize the expense and length of the proceedings necessary to continue the litigation
through trial and any possible appeals and have taken into account the uncertainty and risks
associated with further litigation. The Parties warrant and represent they have conducted a
thorough investigation of the facts and allegations in the Action. The Parties further represent and
warrant that they have read this Agreement, they believe this Agreement represents a fair, adequate
and reasonable settlement of disputed claims, and they have arrived at this Agreement through
extensive arms-length negotiations, taking into account all relevant factors, present and potential.
The Parties acknowledge that they have been represented by counsel of their choice throughout all
negotiations that preceded the execution of this Agreement and that this Agreement has been
executed with the consent and advice of counsel.

III.   NO ADMISSION OF LIABILITY

         This Agreement, its terms and provisions, and any of the negotiations connected with it,
shall not in any way be construed as an admission by Defendant or the Released Parties that they
acted wrongfully or engaged in any wrongdoing with respect to the Named Plaintiffs, Opt-In
Plaintiffs, or Settlement Class Members. Defendant specifically disclaims any liability to or
wrongful acts against the Named Plaintiffs, Opt-In Plaintiffs, and Settlement Class Members.
Defendant also denies that it or the Released Parties are responsible for any successorship liability
on the claims of individuals who were employed by New York State Catholic Health Plan, Inc.
prior to July 1, 2018. This Agreement shall be inadmissible as evidence in any proceeding, except
in an action or proceeding to approve, interpret, or enforce its terms. The Parties further agree that
this Agreement shall not constitute an admission, finding or evidence that any requirement for
class or collective action certification has been satisfied in this Action, any other wage and hour
litigation, or any other litigation against Defendant or the Released Parties.

IV.    SETTLEMENT TERMS

       1.      Filing of Second Amended Complaint



Settlement Agreement                                                                    Page 2 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 4 of 60 PageID #: 789




         The Settlement Class includes the 251 additional persons who worked for Centene
Company of New York, LLC in utilization management positions in New York between July 1,
2018 and December 31, 2018, and who were identified in the data Defendant previously produced
on October 19, 2020 (excluding Necole Rotthoff, Rebecca Hutchinson, Terri-Ann McLean, and
Gitah Brown-Wasser). Within 7 days of the full execution of this Agreement, Named Plaintiffs
will amend the First Amended Complaint in the Action to include these 251 additional individuals
in the definition of the FLSA collective (“Second Amended Complaint”). The Second Amended
Complaint will be subject to Defendant’s review and approval, and it will be accomplished by the
Parties’ stipulation pursuant to FRCP 15(a)(2). The Parties agree that Defendant is not required
to file an Answer to the Second Amended Complaint and the Parties’ stipulation will so state.

       2.      Settlement Approval Date and Effective Date

         As used in this Agreement, “Settlement Approval Date” means the date on which this
Agreement is approved by the Court as provided herein. The term “Effective Date” means the
first date on which the Court’s Judgment approving this Agreement is no longer appealable, or if
an appeal is filed, the date on which such appeal is final and no further action is required by the
Court (i.e., the 31st day after the Settlement Approval Date if no appeal is filed, or the date the
Settlement Approval Order becomes final and binding after final resolution of any appeals if an
appeal is filed).

       3.      Direct Payment and Definition of “Participating Settlement Class Members”

        The Parties will seek to resolve this Action under the FLSA using a one-step approval
process. If the Court approves the one-step process as provided herein, Settlement Class Members
will be issued Settlement Checks along with the Settlement Notice. Settlement Class Members
shall not be required to submit a claim form to participate in this settlement. Settlement Class
Members who negotiate (i.e., cash or deposit) their Settlement Checks will be “Participating
Settlement Class Members” and will be bound by the Settlement Approval Order. Named
Plaintiffs and Opt-In Plaintiffs are “Participating Settlement Class Members” regardless of
whether they negotiate their Settlement Checks.

       4.      Release of Claims

               a. Release by Participating Settlement Class Members

        Participating Settlement Class Members shall fully, finally, and forever release, settle,
compromise, relinquish, and discharge the Released Parties from any and all claims, debts,
penalties, liabilities, demands, obligations, guarantees, costs, expenses, attorneys’ fees, damages,
losses, fines, liens, interest, restitution, actions, or causes of action of whatever kind or nature,
whether known or unknown, that were alleged in the Action or could have been alleged in the
Action arising out of the facts or circumstances alleged in the Second Amended Complaint while
they worked for Centene Management Company, LLC, Centene Company of Texas, LP, Centene
Company of New York, LLC, New York Quality Healthcare Corporation f/k/a Centene
Acquisition Corporation, and/or Envolve NY (collectively, “Centene”), as a salaried Care
Management Employee through the Settlement Approval Date. This includes claims for overtime

Settlement Agreement                                                                   Page 3 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 5 of 60 PageID #: 790




wages under federal, state, and local law; claims for inaccurate wage statements or hiring notices
that are predicated on alleged overtime misclassification of Settlement Class Members under
federal, state, and local law; and claims related to the foregoing for liquidated, exemplary, or
punitive damages, penalties, equitable relief, interest, and attorneys' fees or costs. Settlement Class
Members who were employed by New York State Catholic Health Plan, Inc. prior to July 1, 2018
will also release the Released Parties from the same claims prior to July 1, 2018 to the extent those
claims are asserted against the Released Parties on a theory of successorship liability. Named
Plaintiffs and Opt-in Plaintiffs will release their claims as stated in this Section 4 regardless of
whether they negotiate their Settlement Checks. All other Settlement Class Members who do not
negotiate their Settlement Checks will not release any claims.

        As used in this Settlement Agreement, the term “Released Parties” shall include (i) Centene
and any past or present parents, subsidiaries, affiliates, insurers, insurance policies, and benefit
plans; (ii) each of the past and present officers, directors, agents, employees, equity holders
(shareholders, holders of membership interests, etc.), representatives, administrators, fiduciaries,
and attorneys of the entities and plans described in this sentence; and (iii) the predecessors,
successors, transferees, and assigns of each of the persons and entities described in this sentence.

               b. Settlement Check Endorsement

        All Participating Settlement Class Members who have not already opted into the Action
and who negotiate their Settlement Checks shall be deemed to have given their consent in writing
to become a party plaintiff and opted into the FLSA collective in this Action in accordance with
29 U.S.C. § 216(b). The Settlement Notice shall provide that Participating Settlement Class
Members thereby consent in writing to become a party plaintiff in this action pursuant to 29 U.S.C.
§ 216(b). Settlement Class Members’ Settlement Checks shall contain, on the back of the check,
the following endorsement:

       CONSENT TO JOIN AND RELEASE OF CLAIMS:
       By negotiating this check, I consent to join the Fair Labor Standards Act claims in
       the case Del Toro et al. v. Centene Management Company, LLC (E.D. Mo., Case
       No. 4:19-cv-02635-JAR), and I agree to be bound by the Settlement Agreement
       and release of claims in that case.


               c. Additional Release by Named Plaintiff Joshua Chromick

      Named Plaintiff Joshua Chromick shall fully, finally, and forever release, settle, compromise,
relinquish, and discharge the Released Parties from any and all claims, debts, penalties, liabilities,
demands, obligations, guarantees, costs, expenses, attorneys’ fees, damages, losses, fines, liens,
interest, restitution, actions, or causes of action of whatever kind or nature, whether known or
unknown, that were alleged in the Action or could have been alleged in the Action arising out of
the facts or circumstances alleged in the Second Amended Complaint while he worked for
Cenpatico Behavioral Health, LLC as a salaried Care Management Employee through the
Settlement Approval Date. This includes claims for overtime wages under federal, state, and local
law; claims for inaccurate wage statements or hiring notices that are predicated on alleged overtime
misclassification of him under federal, state, and local law; and claims related to the foregoing for

Settlement Agreement                                                                     Page 4 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 6 of 60 PageID #: 791




liquidated, exemplary, or punitive damages, penalties, equitable relief, interest, and attorneys' fees
or costs.

       5.      Gross Settlement Fund

        As a settlement and compromise of this Action in exchange for the terms described herein,
and subject to the Court’s approval, Defendant will pay a maximum total “all in” settlement
amount of               (the “Gross Settlement Fund”), from which the following payments shall
be made: (i) all settlement payments to all Settlement Class Members; (ii) the Named Plaintiffs’
and Opt-In Plaintiffs’ Service Awards; (iii) all past, present, and future attorneys’ fees, costs,
expenses, and disbursements incurred by Named Plaintiffs or their counsel in this Action regarding
the Settlement Class Members; and (iv) all fees and costs associated with settlement
administration, including payment of a mutually-agreed Settlement Administrator to be selected
by the Parties. Defendant shall be separately responsible for payment of the employer’s share of
applicable payroll taxes on the wage portion of the settlement payments to Settlement Class
Members. Each Settlement Class Member shall be responsible for paying any other taxes due on
his or her settlement amount.

       6.      Settlement Administration

         The Parties have selected Rust Consulting as the Settlement Administrator to administer
this settlement. Payment shall be made to the Settlement Administrator from the Gross Settlement
Fund. The Parties are authorized to communicate directly with the Settlement Administrator to
expedite the settlement administration process, and counsel for both Parties should be copied on
communications to the Settlement Administrator unless they contain sensitive personal or financial
information. The Parties agree to cooperate in the settlement administration process and to make
all reasonable efforts to control and minimize the costs and expenses incurred in the administration
of the settlement.

        The Settlement Administrator shall administer the settlement as set forth in this Agreement
and shall perform such other tasks as the Parties mutually agree or the Court orders to be performed
in the administration of the settlement. The Settlement Administrator shall: (i) provide reasonable
and appropriate administrative, physical, and technical safeguards for any personally identifiable
information (“PII”) that it receives from Defendant; (ii) not disclose the PII to any third parties,
including agents or subcontractors, without Defendant’s consent and keep PII confidential; (iii)
not disclose or otherwise use the PII other than to carry out its duties as set forth herein; and (iv)
promptly provide Defendant with notice if PII is subject to unauthorized access, use, disclosure,
modification, or destruction.

       7.      Allocation of Gross Settlement Fund

       The Gross Settlement Fund shall be allocated as follows, subject to Court approval:

              a.      Gross Settlement Fund. The amount allocated from the Gross Settlement
Fund for payment of the Settlement Class Members’ pro rata settlement payments (“Settlement
Class Fund”) shall be the Gross Settlement Fund minus the amounts approved by the Court to be

Settlement Agreement                                                                    Page 5 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 7 of 60 PageID #: 792




paid to: (i) Joshua Chromick in exchange for his individual release under Section 4(c), (ii) the
Named Plaintiffs and Opt-In Plaintiffs as their Service Awards, (iii) Plaintiffs’ Counsel, for
attorneys’ fees and litigation costs, and (iv) the Settlement Administrator for settlement
administration fees and expenses.

              b.     Individual Claims of Joshua Chromick. A total payment of                      to
Named Plaintiff Joshua Chromick in exchange for his additional release under Section 4(c).

                 c.      Service Awards. A total payment of            to Named Plaintiffs and Opt-
In Plaintiffs for their Service Awards, which shall be allocated as follows:         to each of the 4
Named Plaintiffs and          to each of the 13 Opt-in Plaintiffs. The Service Awards will be paid
for Named Plaintiffs’ and Opt-In Plaintiffs’ time and effort spent conferring with Plaintiffs’
Counsel, filing and pursuing the Action, providing declarations, producing documents,
participating in the mediation, and resolving the Action on behalf of all Settlement Class Members.
The Service Awards shall be subject to Court approval and shall be paid from the Gross Settlement
Fund. Defendant agrees not to oppose such application, so long as it is consistent with the
provisions of this Agreement. This Agreement is not contingent upon the Court’s approval of the
requested Service Awards. Any amount requested for a Service Award not approved by the Court
shall become part of the Settlement Class Fund.

                 d.     Attorneys’ Fees and Litigation Costs.           Plaintiffs’ Counsel shall seek
a portion of the Gross Settlement Fund as attorneys’ fees and reasonably incurred litigation costs,
payment of which shall be subject to Court approval. The total fees award shall not exceed 35%
of the Gross Settlement Fund                     and Plaintiffs’ Counsel’s reasonable litigation costs
shall not exceed           . Plaintiffs’ Counsel reserves the right to appeal any order issued by the
Court regarding an award of attorneys’ fees and litigation costs if that award falls below the
requested amount. Defendant will not oppose Plaintiffs’ Counsel’s request for Court approval of
a fees and litigation costs award from the Gross Settlement Fund in these amounts or in any appeal
regarding such approval. This Agreement is not contingent upon the Court’s approval of Plaintiffs’
fees, costs and expenses, and any amounts that are not approved for fees and litigation costs shall
become part of the Settlement Class Fund upon the Effective Date.

        The payment of the fees and litigation costs award to Plaintiffs’ Counsel shall constitute
full satisfaction of the obligation to pay any amounts to any person, attorney, or law firm for
attorneys’ fees, expenses, or costs in the Action incurred by any attorney on behalf of the Named
Plaintiffs, Opt-In Plaintiffs, and the Settlement Class Members, and shall relieve Defendant, the
Released Parties, and the Gross Settlement Fund of any other claims or liability to any other
attorney or law firm for any attorneys’ fees, expenses, and/or costs to which any of them may claim
to be entitled on behalf of the Named Plaintiffs, the Opt-In Plaintiffs, and the Settlement Class
Members. In exchange for such payment, Plaintiffs’ Counsel will release and forever discharge
any attorneys’ lien on the Gross Settlement Fund.

              e.      Settlement Administrator Costs. The fees and expenses of the Settlement
Administrator for the administration of this settlement shall be paid from the Gross Settlement
Fund.



Settlement Agreement                                                                    Page 6 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 8 of 60 PageID #: 793




                f.      Settlement Class Fund. Settlement Class Members’ payments from the
Settlement Class Fund (“Settlement Checks”) will be calculated based on the Individual Settlement
Allocations provided by Plaintiffs’ Counsel prior to execution of this Agreement and attached as
Exhibit D, which shall represent the Settlement Class Member’s pro rata portion of the Settlement
Class Fund. The Individual Settlement Allocations are based on a formula developed by Plaintiffs’
Counsel that takes into account the dates each Settlement Class Member worked as a salaried,
exempt Care Management Employee for Centene during the applicable limitations period for each
Settlement Class Member; the regular hours, leave hours, and regular earnings for each Settlement
Class Member as reflected in the payroll data provided by Defendant; and an extrapolation for
workweeks after June 20, 2020. Plaintiffs’ Counsel believes that their calculations are a reasonable
and fair compromise of the potential damages alleged by the Settlement Class Members based on
the payroll data and employment dates, and Defendant’s Counsel has reviewed and approved the
calculations for settlement purposes only. Defendant warrants that it provided Plaintiffs’ Counsel
with complete payroll records for Settlement Class Members for the time they worked as salaried,
exempt Care Management Employees for Centene Management Company, LLC, Centene
Company of Texas, LP, Centene Company of New York, LLC, New York Quality Healthcare
Corporation f/k/a Centene Acquisition Corporation, and/or Envolve NY in Florida, Georgia,
Louisiana, New York, Ohio, Texas, and Washington for the applicable limitations period through
June 20, 2020 as provided in the parties’ Consent Motion to Stay dated May 22, 2020 (Docket No.
61) and their settlement term sheet dated December 9, 2020.

                g.      Taxation. For income and payroll tax purposes, the Parties agree that fifty
percent (50%) of each Settlement Check shall be allocated as wages (which shall be subject to
required withholdings and deductions and reported as wage income as required by law) , and the
remaining fifty percent (50%) of each Settlement Check shall be allocated as liquidated damages
(which shall not be subject to required withholdings and deductions and shall be reported as
non-wage income as required by law). The Settlement Administrator shall withhold and timely
remit and report to the appropriate taxing authorities the employee’s share of any applicable payroll
taxes or contributions (e.g., FICA, FUTA, SUTA, Medicare, and Missouri state taxes) from that
portion of each negotiated Settlement Check allocated to wages. Defendant shall pay to the
Settlement Administrator, separate and apart from the Gross Settlement Fund, the employer’s
share of all applicable state and federal payroll taxes on the wage payment portion of the Settlement
Checks, as calculated by the Settlement Administrator, and the Settlement Administrator shall be
responsible for timely remitting and reporting these amounts to the appropriate state and federal
taxing authorities for negotiated Settlement Checks. The Settlement Administrator shall not
withhold any taxes from that portion of each Settlement Check allocated to non-wage income. The
Settlement Administrator shall issue to each Participating Settlement Class Member a Form W-2
in the year of payment to report the portion of the Settlement Check allocated to wages, and a
Form 1099 to report the portion of the Settlement Check allocated to non-wages if required by the
I.R.S. rules. The Service Awards and Plaintiffs’ Counsel’s attorneys’ fees and costs will also be
reported on a Form 1099 and no withholdings shall be taken. Other than the withholding and
reporting requirements herein, Participating Settlement Class Members and Plaintiffs’ Counsel
shall be solely responsible for the reporting and payment of their share of any federal, state, and/or
local income or other taxes on payments received pursuant to this Settlement Agreement.




Settlement Agreement                                                                    Page 7 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 9 of 60 PageID #: 794




               h.      No Effect on Benefits. To the extent permitted by law, in no event shall
any settlement payment to Settlement Class Members create any credit, be considered
“compensation” or hours of service, or otherwise affect the calculation of or eligibility for any
compensation, bonus, deferred compensation or benefit under any compensation, deferred
compensation, pension, retirement, profit sharing, incentive, employee welfare benefit plan, or
other benefit plan, nor shall any such payment or award require any contribution under any such
plan, or otherwise modify any benefits, contributions or coverage under any other employment
compensation or benefit plan or program.

       8.      Computation of the Individual Settlement Allocations

        Each Settlement Class Member shall be allocated his or her Individual Settlement
Allocation from the Settlement Class Fund, which shall represent the Settlement Class Member’s
pro rata portion of the Settlement Class Fund. For settlement purposes only, Plaintiffs’ Counsel
will calculate the Individual Settlement Payments using the settlement calculation methodology
set forth in this Section 8. Defendant does not agree that any assumptions used by Plaintiffs or
Plaintiffs’ Counsel in conjunction with this settlement calculation methodology represent the
actual number of hours worked by any Settlement Class Member, nor does Defendant agree with
any legal conclusions such as the appropriate statute of limitations period, the availability of
liquidated damages, or calculation of the regular rate, but Defendant consents to Plaintiffs’
Counsel’s use of the settlement calculation methodology set forth in this Section 8 for settlement
purposes only.




Settlement Agreement                                                                 Page 8 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 10 of 60 PageID #: 795




                                                                                 .




                                                    .


                                                                                 .




                                        .



                                  .


                                                                             .



                                                            .




                                                                                 .



                                                                .

Settlement Agreement                                                  Page 9 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 11 of 60 PageID #: 796




                                      .




       9.      Uncashed Checks

                a.       Check Voiding. Settlement Class Members will have 180 days after the
issuance of the Settlement Checks by the Settlement Administrator to negotiate (i.e., cash or
deposit) their checks. If any Settlement Class Member’s Settlement Check is not negotiated within
that 180-day period, the check will be void (“Void Date”). In such event, the Settlement Class
Member (except for Named Plaintiffs and Opt-In Plaintiffs) will not be a Participating Settlement
Class Member and will not be bound by the Settlement Approval Order. Any Named Plaintiff or
Opt-In Plaintiff whose check was not negotiated will be deemed to have waived irrevocably any
right or claim to his or her payment from the Gross Settlement Fund, but the Settlement Agreement
and release of claims nevertheless will be binding upon the Named Plaintiffs and Opt-In Plaintiffs
as the Parties jointly agree that valid consideration for the same is the offer of monetary
consideration by means of the offer of settlement and mailing of settlement checks as well as the
payment of their Service Awards.

               b.     Administrator’s Accounting. Within 14 days after the Void Date, the
Settlement Administrator shall provide Plaintiffs’ Counsel and Defendants’ Counsel with an
accounting of the proceeds disbursed and the withholding and payment of any applicable payroll
taxes from that portion of each Settlement Check allocated to wages. The Settlement
Administrator will provide a declaration listing every individual who negotiated their Settlement
Check, the amounts, and a copy of all negotiated checks, including the front and back of the checks.

               c.    Return of Uncashed Funds. Within 30 days after the Void Date, the
Settlement Administrator will return all uncashed funds to Defendant, including the employee’s
share and employer’s share of taxes on Settlement Checks that are not negotiated. Prior to
returning any uncashed funds, the Settlement Administrator will contact Defendant’s Counsel for
instructions.




Settlement Agreement                                                                 Page 10 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 12 of 60 PageID #: 797




       10.     Settlement Approval, Notice, and Distribution Procedures

         The Agreement is contingent on approval of the settlement by the Court. The settlement
will become final and effective only when the Court enters an order granting approval of the
settlement (“Settlement Approval Order”). The Parties shall jointly recommend to the Court that
it approve the terms of this Agreement by filing a joint Motion with the Court seeking approval of
the settlement (“Motion”) in accordance with Lynn’s Food Stores, Inc. v. United States, US Dep’t
of Labor, 679 F.2d 1350, 1353 (11th Cir. 1982). The Parties shall undertake their best efforts,
including all steps and efforts contemplated by this Agreement, and any other steps or efforts which
may become necessary by order of the Court (unless such order modifies the terms of this
Agreement) or otherwise, to carry out this Agreement. As part of this Agreement, the Parties agree
to the following procedures for obtaining Court approval of the Agreement, notifying Settlement
Class Members, and processing the settlement payments:

                a.      Motion for Settlement Approval. The first draft of the joint Motion for
approval of the settlement will be prepared by Plaintiffs’ Counsel, and it will be provided to
Defendant’s Counsel at least seven days in advance of the filing date to review and discuss any
changes prior to filing. Plaintiffs’ Counsel will be responsible for filing the Motion in compliance
with any applicable Court order or rules. The Motion shall seek a Settlement Approval Order,
substantially in the form of Exhibit A attached hereto, that: (i) approves the Agreement as fair and
reasonable; (ii) incorporates the terms of the Agreement into the Settlement Approval Order; (iii)
grants leave to file the Agreement and the terms of the Agreement under seal; (iv) approves the
form and content of the proposed Settlement Notice and directs the mailing of the Settlement
Notice; (v) directs consummation of the Agreement’s terms and provisions, including the funding
of the Gross Settlement Fund; (vi) approves the Service Awards, Plaintiffs’ Counsel’s award of
attorneys’ fees and costs, and the Settlement Administrator’s expenses; (vii) dismisses the Action
on the merits and with prejudice and permanently bars all Participating Settlement Class Members
from prosecuting against the Released Parties any individual, class, or collective claims that are
released by this Agreement; and (viii) retains the Court’s jurisdiction to interpret, implement, and
enforce the terms of the Agreement. In conjunction with the Motion for approval of the settlement,
Defendant’s Counsel will file a joint motion requesting to file this Agreement and the Settlement
Notice under seal provisionally or to submit the documents for review in camera prior to the
Court’s ruling on the Motion. The settlement shall not be contingent upon the Court approving
the request to file the Agreement under seal.

               b.     Settlement Class Data. Within 14 days after this Agreement is fully
executed, Defendant will provide to Plaintiffs’ Counsel and the Settlement Administrator the
Settlement Class Data containing all of the Settlement Class Members’ names, Unique ID, last-
known mailing address, home phone number (if available), and personal email address (if
available). The Settlement Class Data Defendant provides to the Settlement Administrator will
also contain all of the Settlement Class Members’ Social Security Numbers. The Settlement
Administrator will use Social Security Numbers only for tax reporting purposes and for locating
Settlement Class Members’ addresses when their Settlement Notices or Settlement Checks are
returned as undeliverable.




Settlement Agreement                                                                 Page 11 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 13 of 60 PageID #: 798




                c.      Settlement Funding. Defendant shall fund the Gross Settlement Fund
within 14 days after the Effective Date by transferring to a Qualified Settlement Fund established
by the Settlement Administrator the Gross Settlement Fund, plus the employer’s share of payroll
taxes as calculated by the Settlement Administrator. The Settlement Administrator shall distribute
these funds only as directed by Plaintiffs’ Counsel and Defendant’s Counsel and as allowed under
the Court’s Settlement Approval Order. The funding timeline is contingent on the Settlement
Administrator providing Defendant with the amounts to be paid (including the employer’s share
of payroll taxes with a spreadsheet showing the amount for each Individual Settlement Allocation),
W-9 form for the Qualified Settlement Fund, and payment wiring instructions within 14 days of
the Settlement Approval Date. If any of these events are delayed, it will delay Defendant’s deposit
and the Settlement Administrator’s payments accordingly.

                d.      Settlement Notice and Payment Distribution. Within 14 days after
funding of the settlement, the Settlement Administrator will mail the Settlement Notice and
distribute the settlement payments. The Settlement Administrator shall send a copy of the
Settlement Notice, attached hereto as Exhibit B (“Settlement Notice”), to Settlement Class
Members via regular first-class U.S. mail. The Settlement Administrator shall send the Settlement
Checks and Service Awards with the Settlement Notice to the Settlement Class Members. The
Settlement Administrator will also deliver to Plaintiffs’ Counsel a wire transfer for their award of
attorneys’ fees and litigation costs pursuant to the instructions of Plaintiffs’ Counsel.

                e.      Updated Contact Information. Settlement Class Members should contact
the Settlement Administrator to update their mailing addresses. Plaintiffs’ Counsel will forward
any updated contact information it receives from Settlement Class Members to the Settlement
Administrator. The Settlement Administrator shall update Settlement Class Member addresses
using the National Change of Address database, conduct standard skip tracing to locate missing
Settlement Class Members, and use other available resources deemed suitable by the Settlement
Administrator. The Settlement Administrator shall promptly re-mail the Settlement Notice and
Settlement Check (after stopping payment on the prior Settlement Check) to any corrected or
updated addresses. To the extent an updated address is located or reported, that updated address
shall replace the last known address and be treated as the new last known address for purposes of
this Settlement Agreement and for any subsequent mailings required to effectuate the terms of this
Settlement Agreement. The Settlement Administrator will keep Plaintiffs’ Counsel and
Defendant’s Counsel informed of any problems that arise in providing the Settlement Notice and
Settlement Checks and/or locating missing Settlement Class Members.

               f.      Reminder Notice. The Settlement Administrator shall issue a reminder
postcard via U.S. mail and a reminder email, substantially in the form of Exhibit C attached hereto,
within 60 days prior to the Void Date to all Settlement Class Members who have not yet negotiated
their Settlement Checks.

       11.     Timeline of Settlement Events

       The Parties contemplate the following timeline for settlement events. These deadlines and
milestones may be changed by Court order or agreement of the Parties (with Court permission as



Settlement Agreement                                                                 Page 12 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 14 of 60 PageID #: 799




appropriate). The Parties agree that the Action should remain stayed until the Settlement Approval
Date.

 Event                                          Deadline
 Named Plaintiffs to file Second Amended        7 days after Settlement Agreement fully executed
 Complaint
 Defendant provides Settlement Class Data       14 days after Settlement Agreement fully executed
 to Plaintiffs’ Counsel and the Settlement
 Administrator
 Plaintiffs’ Counsel files motion for         On or before April 12, 2021
 settlement approval                          (Provide draft to Defendant at least 7 days in
                                              advance)
 Defendant will send CAFA notice if 10 days after Settlement Approval Motion is filed
 required
 Settlement Administrator calculates payroll 14 days after Settlement Approval Date
 taxes and provides final payment amount,
 instructions, and W-9 to Defendant
 Settlement Effective Date                    See Section IV.2
 Defendant deposits settlement amount into 14 days after Effective Date
 Qualified Settlement Fund established by
 the Settlement Administrator
 Settlement Administrator mails Settlement 14 days after Settlement Funding
 Notice and distributes settlement payments
 Settlement Administrator issues reminder 60 days prior to Void Date
 postcard and reminder email
 Settlement Administrator remits taxes to As required by law, but not for uncashed
 taxing authorities and sends tax forms       Settlement Checks
 Settlement Checks become void (“Void 180 days after issuance
 Date”)
 Settlement      Administrator       provides 14 days after Void Date
 accounting and declaration to Plaintiffs’
 Counsel and Defendant’s Counsel
 Settlement Administrator returns uncashed 30 days after Void Date
 funds to Defendant                           (Obtain instructions from Defendant’s Counsel)

       12.     Communications Regarding Settlement

        Unless otherwise required by law, neither Named Plaintiffs nor Plaintiffs’ Counsel shall
make any public comment, communication to media, any form of advertising or public
announcement (including through social media) regarding this Action, the settlement of this
Action, or the settlement of the Rotthoff lawsuit, except Plaintiffs’ Counsel may state that the case
has been resolved and may disclose facts that are part of the public record. The Parties and their
respective counsel agree that they will keep all settlement negotiations and communications
leading up to the execution of this Agreement strictly confidential. At no time shall the Parties or
their counsel seek to discourage Settlement Class Members from cashing their Settlement Checks
or participating in the settlement. Plaintiffs’ Counsel confirms that they will not use any

Settlement Agreement                                                                  Page 13 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 15 of 60 PageID #: 800




information about the identities or contact information of Settlement Class Members that was
provided in the Action other than for purposes of the settlement of this Action. This Section does
not preclude the Parties from making any communications required by the Court to approve the
settlement or this Agreement and to administer the settlement proceeds.

       13.     Nullification of Settlement Agreement

        If the Court does not grant approval of the Agreement, the Parties will work together in
good faith to address and resolve the concerns raised by the Court. Failure of the Court to approve
the Agreement (after reasonable opportunity for the Parties to cure such problems as may initially
prevent the Court from granting such approval) will be grounds for the parties to terminate this
Agreement. A failure of the Court to approve the Agreement shall render the entire Agreement
voidable and unenforceable as to all Parties herein at the option of the party adversely affected
thereby. Each party may exercise its option to void this Agreement as provided in this Section by
giving notice, in writing, to the other and to the Court within 14 days after the adverse Court order.
In the event that a party exercises its option to void this Agreement, or the Settlement Approval
Order does not become final for any reason, the Agreement shall become null and void ab initio
and shall have no force or effect; all negotiations, statements, and proceedings related thereto shall
be without prejudice to the rights of any party, all of whom shall be restored to their respective
positions in the Action prior to the settlement; the Parties shall retain all rights to challenge all
claims and defenses upon all procedural and substantive grounds; and neither this Settlement
Agreement nor any ancillary documents, actions, or filings shall be admissible or offered into
evidence in the Action or any other action for any purpose.

V.     ADDITIONAL TERMS

       1.      Exhibits and Headings

        The terms of this Settlement Agreement include the terms set forth in the attached Exhibits,
which are incorporated by this reference as though fully set forth herein. Any Exhibits to this
Agreement are an integral part of the settlement. The descriptive headings of any paragraphs or
sections of this Agreement are inserted for convenience of reference only and do not constitute a
part of this Agreement.

       2.      Amendment or Modification

        This Agreement may be amended or modified only by a written instrument signed by the
Parties, their authorized representatives, or their successors in interest, and approved by the Court
if required. The failure of any Party to insist upon strict adherence to any term of this Agreement
shall not be considered a waiver as to that term or any other term in the Agreement.

       3.      Entire Agreement

        This Agreement and any attached Exhibits constitute the entire agreement among these
Parties about the settlement, and no oral or written representations, warranties, or inducements



Settlement Agreement                                                                   Page 14 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 16 of 60 PageID #: 801




have been made to any Party concerning this Agreement or its Exhibits other than the
representations, warranties, and covenants contained and memorialized in such documents.

        4.      Authorization to Enter Into Settlement Agreement

        Counsel for all Parties warrant and represent they are expressly authorized by the Parties
whom they represent to negotiate this Agreement and to take all appropriate action required or
permitted to be taken by such Parties pursuant to this Agreement to effectuate its terms, and to
execute any other documents required to effectuate the terms of this Agreement. It is agreed that
because the Settlement Class Members are so numerous, it is impossible or impractical to have
each Settlement Class Member execute this Agreement. In their Consent to Join forms filed with
the Court, each Opt-In Plaintiff consented to be represented by Named Plaintiffs and Plaintiffs’
Counsel and to be bound by any settlement of this Action. Pursuant to this authority, Named
Plaintiffs’ and Plaintiffs’ Counsel’s signatures below are made on behalf of each Opt-In Plaintiff,
and this Settlement Agreement shall have the same force and effect as if this Agreement were
executed by each Opt-In Plaintiff. With respect to Settlement Class Members other than the
Named Plaintiffs and Opt-In Plaintiffs, the Settlement Notice will advise them that their
negotiation of the Settlement Checks shall have the same force and effect as if this Agreement
were executed by them.

        5.      Binding on Successors and Assigns

        This Agreement shall be binding upon, and inure to the benefit of, the successors or assigns
of the Parties hereto, as previously defined. Plaintiffs’ Counsel and the Named Plaintiffs represent
and warrant that they have not assigned or transferred, or purported to assign or transfer, to any
person or entity, any claim or any portion thereof or interest therein, including but not limited to
any interest in the Action, or any related action.

        6.      Missouri Law Governs

       To the extent not covered by applicable federal law, all terms of this Settlement Agreement
and the Exhibits hereto shall be governed by and interpreted according to the laws of the State of
Missouri.

        7.      Counterparts and Signatures

        This Agreement may be executed in one or more counterparts, and each executed
counterpart shall be deemed to be one and the same instrument, and shall have the same force and
effect as an original instrument, as if all of the Parties to all of the counterparts had signed the same
instrument. A facsimile or copy of an original signature transmitted to the other party or an
electronic signature compliant with the ESIGN Act (i.e., DocuSign) is effective as an original
signature. The Parties agree that for all purposes, a .PDF or facsimile of this Agreement shall have
the same legal force and effect as the originals, and no party shall have the duty to furnish an
original of this Agreement.




Settlement Agreement                                                                      Page 15 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 17 of 60 PageID #: 802




       8.      Jurisdiction of the Court

        The Court shall retain jurisdiction with respect to the interpretation, implementation and
enforcement of the terms of this Agreement and all orders and judgments entered in connection
therewith, and the Parties and their counsel hereto submit to the jurisdiction of the Court for
purposes of interpreting, implementing and enforcing the settlement embodied in this Agreement
and all orders and judgments entered in connection therewith.

       9.      Cooperation in Drafting

        Each of the Parties has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction made to this Agreement, the same shall not be construed against any
of the Parties.

       10.     Invalidity of Any Provision

        Before declaring any provision of this Agreement invalid, the Court shall first attempt to
construe the provisions valid to the fullest extent possible consistent with applicable precedents so
as to define all provisions of this Agreement valid and enforceable. If the Court should declare
any provision of this Agreement invalid, the Parties shall have an opportunity to attempt to
negotiate modifications necessary to address the Court’s concerns.

       11.     Settlement Disputes

        To the extent that the Parties cannot agree on any additional matters related to the
preparation, execution, administration or enforcement of the settlement not specifically covered
herein, including any documents provided herein, the Parties agree to utilize the mediator in this
matter, Frank Neuner, to resolve the same. The mediator’s determination on any such matters
shall be final and binding and not subject to any further review or appeal. The Parties shall bear
their own attorneys’ fees and expenses in any matter submitted to the mediator pursuant to this
paragraph.

       12.     Enforcement Actions

        The Court shall have continuing jurisdiction over the terms and conditions of this
Agreement until all payments and obligations contemplated by the Agreement have been fully
carried out. In the event that one or more of the Parties to this Agreement institutes any legal
actions or proceedings to enforce or implement the provisions of this Settlement Agreement, the
successful party or parties shall be entitled to recover from the unsuccessful party or parties’
reasonable attorneys’ fees and costs incurred in connection with any such action or proceeding.




Settlement Agreement                                                                  Page 16 of 18
DocuSign Envelope ID: 348BD4E0-31F2-4AFC-8BB6-1355726303FB
            Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 18 of 60 PageID #: 803




               DATED: ____________, 2021.               On Behalf of the Settlement Class Members:



                                                        By: _______________________________________
                                                           AMANDA DEL TORO
                                                           Named Plaintiff



                                                        By: _______________________________________
                                                           DANIEL WERNER
                                                           Named Plaintiff



                                                        By: _______________________________________
                                                           JENNIFER McGREGOR-HALSTEAD
                                                           Named Plaintiff



                                                        By: _______________________________________
                                                           JOSHUA CHROMICK
                                                           Named Plaintiff



                                                        By:
                                                              MAUREEN A. SALAS
                                                              Attorney for Plaintiffs and the Settlement Class Members



                                                        By: ________________________________________
                                                            TRAVIS M. HEDGPETH
                                                            Attorney for Plaintiffs and the Settlement Class Members



                                                        By:_________________________________________
                                                            JACK SIEGEL
                                                            Attorney for Plaintiffs and the Settlement Class Members




            Settlement Agreement                                                                     Page 17 of 18
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 19 of 60 PageID #: 804
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 20 of 60 PageID #: 805




               EXHIBIT A
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 21 of 60 PageID #: 806




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


AMANDA DEL TORO, DANIEL                        )
WERNER, JENNIFER MCGREGOR-                     )
HALSTEAD, JOSHUA CHROMICK                      )
AND ALL OTHERS SIMILARLY                       )      Case No. 4:19-cv-02635-JAR
SITUATED,                                      )
                                               )
               Plaintiffs,                     )
                                               )
       vs.                                     )
                                               )
CENTENE MANAGEMENT                             )
COMPANY, LLC,                                  )
                                               )
               Defendant.
                                               )
                                               )
                                               )

     [PROPOSED] ORDER GRANTING JOINT MOTION FOR APPROVAL OF
  SETTLEMENT, JOINT MOTION TO FILE SETTLEMENT AGREEMENT UNDER
           SEAL, AND DISMISSING LAWSUIT WITH PREJUDICE

       This matter comes before the Court on the parties’ Joint Motion for Approval of Settlement

and Joint Motion to File Settlement Agreement Under Seal (“Motions”). Having considered the

parties’ Motions and supporting Memorandum and exhibits, including the parties’ Confidential

Settlement Agreement, the Court hereby GRANTS the parties’ Motions and ORDERS as follows:

       1.      The Settlement is a fair and reasonable resolution of a bona fide dispute over wages

owed under the Fair Labor Standards Act. The Settlement is approved with respect to the Named

Plaintiff, Opt-in Plaintiffs, and Participating Settlement Class Members, and is binding on all of

them as defined in the Settlement Agreement and this Order. The terms of the Parties’ Settlement

Agreement are incorporated by reference into this Order.
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 22 of 60 PageID #: 807




       2.      The Court previously conditionally certified a seven-state FLSA collective

pursuant to 29 U.S.C. § 216(b). The Court approves and adopts the amended definition of the

FLSA collective contained in the Settlement Agreement, Section I, for settlement purposes only.

       3.      The Service Awards to the Named Plaintiffs and Opt-in Plaintiffs to be paid out of

the Gross Settlement Fund are approved.

       4.      Plaintiffs’ Counsel’s request for attorneys’ fees in the amount of 35% of the Gross

Settlement Fund and litigation expenses in the amount of $7,317.90 to be paid out of the Gross

Settlement Fund is granted.

       5.      Rust Consulting is appointed Settlement Administrator. The request to pay the fees

and costs associated with settlement administration to the Settlement Administrator from the Gross

Settlement Fund is granted.

       6.      The form, content, and distribution method of the parties’ proposed settlement

notices are approved.

       7.      Counsel for the parties are hereby authorized to utilize all reasonable and mutually

agreed procedures in connection with the administration of the settlement which are not materially

inconsistent with either this Order or the terms of the Settlement Agreement.

       8.      The parties shall abide by all terms of the Settlement Agreement and this Order.

       9.      This action is dismissed with prejudice, with each party to bear his, her, or its own

fees and costs, except as set forth in the Settlement Agreement.

       10.     The Court shall retain jurisdiction with respect to the interpretation, implementation

and enforcement of the terms of the parties’ Settlement Agreement and all orders and judgments

entered in connection therewith.




                                                 2
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 23 of 60 PageID #: 808




        11.   The Court hereby enters Judgment approving the terms of the Settlement

Agreement. This Order shall constitute a final judgment for purposes of Fed. R. Civ. P. 58.

        12.   The Clerk is directed to remove all dates from the Court’s calendar and close the

case.



 DATED: ___________________                   __________________________________________

                                              THE HONORABLE JOHN A. ROSS
                                              United States District Court Judge




                                                3
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 24 of 60 PageID #: 809




                EXHIBIT B
       Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 25 of 60 PageID #: 810
                             NOTICE OF COLLECTIVE ACTION SETTLEMENT
                      Del Toro v. Centene Management Company, LLC, Case No. 4:19-cv-2635




                                                                  Unique ID XXXX
         [Address Block]




You are receiving this notice because a settlement has been approved in a collective action lawsuit filed against
Centene Management Company, LLC (referred to as “Defendant”), called Del Toro v. Centene Management
Company, LLC, Case No. 4:19-cv-02635-JAR. The settlement was approved by the U.S. District Court for the
Eastern District of Missouri (the “Court”). The lawsuit alleges that Defendant improperly classified certain
employees as exempt, and therefore failed to pay overtime to these individuals. Centene denies the allegations
in the lawsuit, denies it violated the law, and maintains that it properly classified these employees as exempt.
This notice explains the lawsuit and the settlement.
The Court has authorized this notice. While the Court authorized this Notice and its contents, the Court has
taken no position and has not made any rulings on the merits ofthe claims, and no party has prevailed in this
lawsuit.
                                     1. Who is Included in the Settlement?

You are eligible to participate in the settlement because you worked as a salaried Care Management Employee for
Centene Management Company, LLC, Centene Company of Texas, LP, Centene Company of New York, LLC,
New York Quality Healthcare Corporation f/k/a Centene Acquisition Corporation, and/or Envolve NY
(collectively, “Centene”) in Florida, Georgia, Louisiana, New York, Ohio, Texas, and Washington through
December 9, 2020, and you were classified as overtime exempt.

For purposes of this settlement, the term Care Management Employee refers to individuals who worked in the
following job positions: Behavioral Care Coordinator, Behavioral Care Manager, Behavioral Case Manager,
Behavioral Health Case Manager, Care Manager I (Social Work), Care Manager II (Social Work), Care Manager
HARP, Children Case Manager, Intake Specialist, Long Term Care Nurse Specialist, Program Specialist I (Social
Work), Program Specialist II (Social Work), Program Specialist (Medical Management), Utilization Management
Clinician, Utilization Management Clinician LPN, Utilization Management Specialist (Behavioral Health),
Utilization Manager, Utilization Manager (Specialty Therapy & Rehabilitative Services), Utilization Review
Nurse I, and Utilization Review Nurse II. The term Care Management Employee also refers to the Named
Plaintiffs and Opt-in Plaintiffs.
                                      2.     What Is this Lawsuit About?
The lawsuit claimed violations of the federal Fair Labor Standards Act, the New York Labor Law, and the Ohio
Minimum Fair Wage Standards Act for unpaid overtime wages as a result of Defendant’s classification of
Settlement Class Members as exempt from overtime pay. Centene denies the allegations in the lawsuit, denies
it violated the law, and maintains that it properly classified Settlement Class Members as exempt from overtime
pay. You can get more information about the lawsuit and the settlement by inspecting the Court file by
contacting the Settlement Administrator (see Section 7 of this Notice) or Plaintiffs’ Counsel (see Section 8 of
this Notice).

                                                        1
      Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 26 of 60 PageID #: 811
                            NOTICE OF COLLECTIVE ACTION SETTLEMENT
                     Del Toro v. Centene Management Company, LLC, Case No. 4:19-cv-2635

                                  3.        What Does the Settlement Provide?
Defendant has agreed to pay a maximum total “all in” settlement amount of                 (the “Gross Settlement
Fund”). The settlement is the result of arms-length negotiations between the Named Plaintiffs and
Defendant and their respective attorneys, and it was entered with the intention to avoid further disputes and the
inconvenience and expense attendant with litigation. The Court has approved the settlement as a fair and
reasonable resolution of the Settlement Class Members’ claims in the lawsuit.
A. Individual Settlement Payments
Your settlement payment is enclosed with this notice and it has beencalculated based on the number of weeks
you worked in an eligible position, the number of regular hours you were paid for working, and your salary.
One-half of your settlement payment has been allocated as wages and will be reported on an IRS Form W-2,
with payroll and income taxes withheld. One-half of your settlement payment has been allocated as liquidated
damages and will be reported on an IRS Form 1099 (if required by the I.R.S. rules), with no taxes withheld.
You shall be solely responsible for the payment of any local, state, or federal taxes resulting from payments
received under the settlement, except Defendant shall be responsible for the payment of the employer’s share
of applicable payroll taxes on the wage portion of your settlement payment. You should consult a tax preparer
if you have any tax-related questions. You will have 180 days to cash your settlement checks.
B. Other Payments from the Settlement
Of the Gross Settlement Fund, Plaintiffs’ Counsel will be paid               for attorneys’ fees and $_____ for
reasonably incurred litigation costs. Named Plaintiff Joshua Chromick will be paid                            for
releasing his additional individual claims. Named Plaintiffs Amanda Del Toro, Daniel Werner, Jennifer
McGregor-Halstead, and Joshua Chromick will be paid              each as a service award for their time and effort
in the lawsuit. Thirteen Opt-in Plaintiffs will be paid      each as a service award for their time and effort in
the lawsuit. The Settlement Administrator will be paid its fees and costs for administering the settlement.
                                       4.       What Are Your Options?
A. Participate In the Settlement By Negotiating your Settlement Check

To participate in the settlement, you should deposit or cash your settlement payment on or before ______, 2021.
If you deposit or cash your settlement payment by ______, 2021, you will join the settlement as an Opt-in Plaintiff
and by doing so, you will release the claims described in Section 5 of this notice. Negotiating your settlement
check is the only way you will receive funds under the Settlement Agreement in this case. For further information,
you may request a copy of the Settlement Agreement from Plaintiffs’ Counsel.

B. Do Not Participate In the Settlement and Preserve Your Rights Against Centene

If you do not deposit or cash your settlement payment by ______, 2021, the check will become void and you will
not participate in the settlement. You will not receive any money from this settlement and you will not release
any claims you may have against Centene. You should be aware that all claims are subject to a statute of
limitations period.
                                  5.        What Claims Are Being Released?
Participating Settlement Class Members will fully, finally, and forever release, settle, compromise, relinquish,
and discharge the Released Parties from any and all claims, debts, penalties, liabilities, demands, obligations,
guarantees, costs, expenses, attorneys’ fees, damages, losses, fines, liens, interest, restitution, actions, or causes
of action of whatever kind or nature, whether known or unknown, that were alleged in the lawsuit or could have
been alleged in the lawsuit arising out of the facts or circumstances alleged in the Second Amended Complaint
while they worked for Centene Management Company, LLC, Centene Company of Texas, LP, Centene
                                                         2
      Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 27 of 60 PageID #: 812
                           NOTICE OF COLLECTIVE ACTION SETTLEMENT
                    Del Toro v. Centene Management Company, LLC, Case No. 4:19-cv-2635

Company of New York, LLC, New York Quality Healthcare Corporation f/k/a Centene Acquisition
Corporation, and/or Envolve NY (collectively, “Centene”), as a salaried Care Management Employee through
the Settlement Approval Date. This includes claims for overtime wages under federal, state, and local law;
claims for inaccurate wage statements or hiring notices that are predicated on alleged overtime misclassification
of Settlement Class Members under federal, state, and local law; and claims related to the foregoing for
liquidated, exemplary, or punitive damages, penalties, equitable relief, interest, and attorneys' fees or costs.
Settlement Class Members who were employed by New York State Catholic Health Plan, Inc. prior to July 1,
2018 will also release the Released Parties from the same claims prior to July 1, 2018 to the extent those claims
are asserted against the Released Parties on a theory of successorship liability.
The term “Released Parties” shall include (i) Centene and any past or present parents, subsidiaries, affiliates,
insurers, insurance policies, and benefit plans; (ii) each of the past and present officers, directors, agents,
employees, equity holders (shareholders, holders of membership interests, etc.), representatives, administrators,
fiduciaries, and attorneys of the entities and plans described in this sentence; and (iii) the predecessors,
successors, transferees, and assigns of each of the persons and entities described in this sentence.
         6.     Does the Law Protect You from Retaliation if You Participate in the Settlement?
Yes. It is illegal for you to be retaliated or discriminated against based on your decision to participate or not
participate in the settlement. Centene will not discriminate or retaliate against you in any way because of your
decision to cash your settlement payment.
                         7.      How Do You Update Your Contact Information?
If your address changes before you receive your I.R.S. tax forms, it is your responsibility to inform the
Settlement Administrator of your new address. To update your mailing address, contact the Settlement
Administrator,    INSERT     NAME,      by    phone     at    xxx-xxx-xxxx,     or    in     writing    at
______________________________________________________.

                                 8.      Are There More Details Available?

Yes. This notice summarizes the basic terms of the settlement. If you have questions about the settlement or
your payment, you may contact Plaintiffs’ Counsel at:

                     Werman Salas P.C.                           The Hedgpeth Law Firm, PC
              77 W. Washington Street, Suite 1402                3050 Post Oak Blvd, Ste 510
                     Chicago, IL 60602                              Houston, Texas 77056
                       (312) 419-1008                                 P: (281) 572-0727


Please do not address any questions about the settlement or lawsuit to the Clerk of the Court, or to the
Judge. The Court cannot answer questions about this lawsuit or this notice.




                                                       3
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 28 of 60 PageID #: 813




               EXHIBIT C
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 29 of 60 PageID #: 814




                                   REMINDER NOTICE
    Del Toro v. Centene Management Company, LLC, Case No. 4:19-cv- 2635 (E.D. Mo.)
A settlement notice and settlement check were mailed to you in [month], 2021, about a settlement
reached on behalf of salaried Care Management Employees who worked for Centene Management
Company, LLC, Centene Company of Texas, LP, Centene Company of New York, LLC, New
York Quality Healthcare Corporation f/k/a Centene Acquisition Corporation, and/or Envolve NY
in Florida, Georgia, Louisiana, New York, Ohio, Texas, and Washington through December 9,
2020, and were classified as overtime exempt.
Our records indicate that you have not yet deposited or cashed your settlement payment
check. The deadline to deposit or cash your settlement payment check is _________, 2021.
If you need a replacement check issued to you, you can request one by contacting the Settlement
Administrator toll-free at ________. By cashing or depositing your settlement check, you consent
to join the case and agree to release your claims as described in the settlement notice.
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 30 of 60 PageID #: 815




               EXHIBIT D
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 31 of 60 PageID #: 816
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
          1    1000                                     0.106%
          2    1001                                     0.091%
          3    1002                                     0.191%
          4    1935                                     0.071%
          5    1003                                     0.043%
          6    1004                                     0.051%
          7    1005                                     0.085%
          8    1006                                     0.026%
          9    1007                                     0.109%
         10    1008                                     0.245%
         11    1009                                     0.038%
         12    2125                                     0.056%
         13    2186                                     0.064%
         14    3020                                     0.069%
         15    1010                                     0.012%
         16    1011                                     0.181%
         17    2052                                     0.054%
         18    1019                                     0.214%
         19    2153                                     0.041%
         20    1012                                     0.187%
         21    1020                                     0.030%
         22    1017                                     0.024%
         23    1014                                     0.020%
         24    1015                                     0.144%
         25    1013                                     0.105%
         26    1016                                     0.201%
         27    1018                                     0.425%
         28    1021                                     0.085%
         29    1022                                     0.214%
         30    1023                                     0.024%
         31    1024                                     0.103%
         32    1025                                     0.021%
         33    1026                                     0.064%
         34    1027                                     0.092%
         35    2179                                     0.042%
         36    1030                                     0.076%
         37    1034                                     0.301%
         38    1032                                     0.159%
         39    1028                                     0.185%
         40    1031                                     0.040%
         41    1036                                     0.056%



                                          1 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 32 of 60 PageID #: 817
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
         42    1029                                     0.060%
         43    1038                                     0.037%
         44    1035                                     0.216%
         45    1037                                     0.039%
         46    1033                                     0.226%
         47    1039                                     0.107%
         48    1040                                     0.125%
         49    1042                                     0.073%
         50    1045                                     0.032%
         51    1043                                     0.164%
         52    3031                                     0.050%
         53    1041                                     0.046%
         54    2222                                     0.041%
         55    2073                                     0.047%
         56    1044                                     0.007%
         57    3023                                     0.072%
         58    2144                                     0.053%
         59    1046                                     0.243%
         60    3025                                     0.051%
         61    1047                                     0.005%
         62    1049                                     0.001%
         63    3034                                     0.034%
         64    1048                                     0.043%
         65    1050                                     0.092%
         66    2028                                     0.064%
         67    1051                                     0.038%
         68    1052                                     0.108%
         69    1054                                     0.104%
         70    1053                                     0.021%
         71    1055                                     0.032%
         72    1056                                     0.076%
         73    1057                                     0.127%
         74    1058                                     0.053%
         75    2092                                     0.053%
         76    1059                                     0.035%
         77    2210                                     0.057%
         78    2205                                     0.048%
         79    1060                                     0.044%
         80    1061                                     0.026%
         81    1062                                     0.155%
         82    2131                                     0.048%



                                          2 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 33 of 60 PageID #: 818
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
         83    1063                                     0.070%
         84    1064                                     0.019%
         85    1065                                     0.203%
         86    3050                                     0.019%
         87    1066                                     0.019%
         88    1067                                     0.192%
         89    1068                                     0.118%
         90    1069                                     0.092%
         91    2138                                     0.042%
         92    1070                                     0.157%
         93    2145                                     0.057%
         94    2239                                     0.044%
         95    1078                                     0.093%
         96    1071                                     0.019%
         97    1077                                     0.074%
         98    1073                                     0.059%
         99    1075                                     0.004%
        100    2062                                     0.038%
        101    1076                                     0.034%
        102    1072                                     0.099%
        103    1080                                     0.041%
        104    1079                                     0.078%
        105    1074                                     0.118%
        106    1081                                     0.097%
        107    1082                                     0.014%
        108    1083                                     0.012%
        109    1084                                     0.190%
        110    1085                                     0.156%
        111    1086                                     0.107%
        112    1087                                     0.103%
        113    1088                                     0.091%
        114    1089                                     0.189%
        115    1090                                     0.204%
        116    1091                                     0.095%
        117    1092                                     0.095%
        118    1093                                     0.090%
        119    1095                                     0.238%
        120    1096                                     0.016%
        121    1097                                     0.117%
        122    1098                                     0.093%
        123    1099                                     0.181%



                                          3 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 34 of 60 PageID #: 819
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        124    1100                                     0.107%
        125    1101                                     0.117%
        126    1102                                     0.058%
        127    1103                                     0.212%
        128    1104                                     0.005%
        129    1105                                     0.296%
        130    1106                                     0.026%
        131    1107                                     0.115%
        132    1108                                     0.214%
        133    1111                                     0.109%
        134    1109                                     0.198%
        135    2122                                     0.033%
        136    1110                                     0.063%
        137    1112                                     0.113%
        138    3040                                     0.019%
        139    1113                                     0.011%
        140    1114                                     0.139%
        141    2106                                     0.040%
        142    2193                                     0.055%
        143    1115                                     0.038%
        144    1116                                     0.085%
        145    3019                                     0.074%
        146    1117                                     0.043%
        147    3046                                     0.018%
        148    1118                                     0.005%
        149    1121                                     0.022%
        150    1122                                     0.048%
        151    1120                                     0.008%
        152    1119                                     0.032%
        153    2224                                     0.050%
        154    1123                                     0.051%
        155    1124                                     0.031%
        156    1125                                     0.024%
        157    1126                                     0.186%
        158    1127                                     0.052%
        159    1128                                     0.191%
        160    2241                                     0.036%
        161    1129                                     0.278%
        162    1130                                     0.051%
        163    1131                                     0.119%
        164    1132                                     0.018%



                                          4 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 35 of 60 PageID #: 820
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        165    1133                                     0.014%
        166    1134                                     0.090%
        167    1135                                     0.243%
        168    1136                                     0.155%
        169    1137                                     0.024%
        170    1138                                     0.098%
        171    1139                                     0.033%
        172    1140                                     0.015%
        173    1141                                     0.163%
        174    1142                                     0.038%
        175    2253                                     0.001%
        176    1143                                     0.284%
        177    1144                                     0.178%
        178    1145                                     0.074%
        179    1146                                     0.163%
        180    1147                                     0.023%
        181    1148                                     0.157%
        182    3044                                     0.019%
        183    1150                                     0.094%
        184    1149                                     0.240%
        185    1151                                     0.117%
        186    2246                                     0.036%
        187    1154                                     0.100%
        188    1155                                     0.040%
        189    1152                                     0.170%
        190    2078                                     0.012%
        191    1153                                     0.139%
        192    1156                                     0.004%
        193    1157                                     0.045%
        194    1158                                     0.025%
        195    1159                                     0.029%                    1
        196    2178                                     0.042%
        197    1160                                     0.067%
        198    2038                                     0.053%
        199    1161                                     0.137%
        200    1162                                     0.212%
        201    1163                                     0.026%
        202    1164                                     0.013%
        203    1165                                     0.024%
        204    1166                                     0.002%
        205    1167                                     0.142%



                                          5 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 36 of 60 PageID #: 821
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        206    1168                                     0.204%
        207    2134                                     0.060%
        208    1171                                     0.106%
        209    1169                                     0.050%
        210    1170                                     0.066%
        211    1172                                     0.109%
        212    1173                                     0.127%
        213    3006                                     0.110%
        214    2015                                     0.049%
        215    2151                                     0.039%
        216    1174                                     0.108%
        217    1175                                     0.114%
        218    1176                                     0.185%
        219    1177                                     0.024%
        220    1178                                     0.071%
        221    1179                                     0.034%
        222    2103                                     0.047%
        223    1180                                     0.187%
        224    1181                                     0.047%
        225    1182                                     0.117%
        226    1183                                     0.081%
        227    2049                                     0.048%
        228    2039                                     0.007%
        229    1184                                     0.110%
        230    1185                                     0.101%
        231    1186                                     0.012%
        232    1187                                     0.392%
        233    3047                                     0.023%
        234    2157                                     0.046%
        235    1188                                     0.158%
        236    1189                                     0.079%
        237    1190                                     0.114%
        238    1191                                     0.062%
        239    1192                                     0.007%
        240    1193                                     0.011%
        241    1195                                     0.092%
        242    1194                                     0.080%
        243    2172                                     0.051%
        244    1196                                     0.024%
        245    1198                                     0.041%
        246    1197                                     0.089%



                                          6 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 37 of 60 PageID #: 822
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        247    1199                                     0.076%
        248    1200                                     0.117%
        249    1202                                     0.017%
        250    1201                                     0.035%
        251    1204                                     0.183%
        252    3001                                     0.249%
        253    1203                                     0.041%
        254    2127                                     0.071%
        255    1205                                     0.371%
        256    1206                                     0.019%
        257    2048                                     0.037%
        258    1209                                     0.053%
        259    1208                                     0.188%
        260    2022                                     0.046%
        261    1207                                     0.050%
        262    1211                                     0.114%
        263    1210                                     0.015%
        264    2183                                     0.025%
        265    1212                                     0.217%
        266    1213                                     0.119%
        267    2071                                     0.046%
        268    1214                                     0.009%
        269    1215                                     0.105%
        270    2101                                     0.048%
        271    2162                                     0.028%
        272    1216                                     0.046%
        273    2099                                     0.036%
        274    1217                                     0.049%
        275    1218                                     0.147%
        276    1220                                     0.044%
        277    1222                                     0.052%
        278    1224                                     0.160%
        279    1219                                     0.039%
        280    1221                                     0.004%
        281    1223                                     0.027%
        282    2201                                     0.051%
        283    1225                                     0.124%
        284    1226                                     0.018%
        285    1227                                     0.101%
        286    2086                                     0.057%
        287    1228                                     0.092%



                                          7 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 38 of 60 PageID #: 823
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        288    1229                                     0.084%
        289    1230                                     0.113%
        290    1231                                     0.226%
        291    1233                                     0.110%
        292    1232                                     0.366%
        293    2055                                     0.052%
        294    1234                                     0.038%
        295    1235                                     0.101%
        296    2118                                     0.042%
        297    1238                                     0.105%
        298    1236                                     0.112%
        299    1237                                     0.190%
        300    1239                                     0.044%
        301    1240                                     0.101%
        302    1241                                     0.043%
        303    2002                                     0.046%
        304    1242                                     0.008%
        305    1243                                     0.087%
        306    1244                                     0.242%
        307    3003                                     0.165%
        308    1249                                     0.183%
        309    1246                                     0.039%
        310    1245                                     0.063%
        311    1247                                     0.047%
        312    2150                                     0.039%
        313    1248                                     0.104%
        314    1250                                     0.115%
        315    2230                                     0.051%
        316    1251                                     0.166%
        317    1252                                     0.193%
        318    2251                                     0.016%
        319    1253                                     0.217%
        320    1254                                     0.008%
        321    2199                                     0.070%
        322    1933                                     0.074%
        323    1257                                     0.103%
        324    1255                                     0.106%
        325    1258                                     0.105%
        326    2235                                     0.044%
        327    1259                                     0.008%
        328    1260                                     0.105%



                                          8 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 39 of 60 PageID #: 824
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        329    1261                                     0.059%
        330    1262                                     0.038%
        331    2248                                     0.047%
        332    1263                                     0.072%
        333    1264                                     0.042%
        334    3004                                     0.055%
        335    2014                                     0.070%
        336    1265                                     0.168%
        337    2053                                     0.014%
        338    1267                                     0.200%
        339    1266                                     0.045%
        340    3015                                     0.088%
        341    3014                                     0.076%
        342    1275                                     0.034%
        343    2008                                     0.050%
        344    1268                                     0.074%
        345    1269                                     0.190%
        346    1270                                     0.128%
        347    1273                                     0.200%
        348    1274                                     0.086%
        349    1272                                     0.035%
        350    1271                                     0.043%
        351    1276                                     0.069%
        352    1277                                     0.212%
        353    2243                                     0.038%
        354    2223                                     0.057%
        355    1278                                     0.205%
        356    1279                                     0.143%
        357    2225                                     0.042%
        358    1280                                     0.229%
        359    1281                                     0.032%
        360    1282                                     0.026%
        361    1283                                     0.024%
        362    1284                                     0.181%
        363    1287                                     0.129%
        364    1286                                     0.038%
        365    1285                                     0.086%
        366    1288                                     0.232%
        367    1289                                     0.074%
        368    1291                                     0.102%
        369    1290                                     0.012%



                                          9 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 40 of 60 PageID #: 825
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        370    2209                                     0.043%
        371    3049                                     0.007%
        372    1292                                     0.184%
        373    1293                                     0.071%
        374    1294                                     0.100%
        375    1295                                     0.048%
        376    1296                                     0.119%
        377    2033                                     0.054%
        378    1297                                     0.012%
        379    2170                                     0.049%
        380    1298                                     0.001%
        381    1300                                     0.105%
        382    1299                                     0.002%
        383    2142                                     0.046%
        384    1301                                     0.116%
        385    1302                                     0.137%
        386    1303                                     0.081%
        387    2090                                     0.046%
        388    2070                                     0.003%
        389    1304                                     0.017%
        390    1306                                     0.072%
        391    1305                                     0.083%
        392    2185                                     0.049%
        393    1307                                     0.076%
        394    1308                                     0.037%
        395    1309                                     0.167%
        396    1310                                     0.043%
        397    2121                                     0.064%
        398    1311                                     0.164%
        399    2141                                     0.022%
        400    1312                                     0.036%
        401    2043                                     0.019%
        402    1313                                     0.005%
        403    1314                                     0.076%
        404    1315                                     0.141%
        405    2040                                     0.075%
        406    1316                                     0.127%
        407    1317                                     0.116%
        408    2105                                     0.049%
        409    1318                                     0.219%
        410    1319                                     0.081%



                                         10 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 41 of 60 PageID #: 826
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        411    1320                                     0.054%
        412    1321                                     0.101%
        413    1322                                     0.048%
        414    3038                                     0.025%
        415    1325                                     0.085%
        416    2139                                     0.059%
        417    1324                                     0.018%
        418    1323                                     0.046%
        419    2027                                     0.063%
        420    1326                                     0.055%
        421    1327                                     0.048%
        422    2152                                     0.054%
        423    2115                                     0.043%
        424    1328                                     0.060%
        425    2075                                     0.058%
        426    2128                                     0.062%
        427    1329                                     0.027%
        428    1330                                     0.093%
        429    2234                                     0.029%
        430    1331                                     0.110%
        431    1332                                     0.105%
        432    2089                                     0.055%
        433    1333                                     0.015%
        434    2044                                     0.057%
        435    2017                                     0.054%
        436    2216                                     0.059%
        437    1334                                     0.092%
        438    1335                                     0.127%
        439    1336                                     0.077%
        440    1338                                     0.080%
        441    2192                                     0.060%
        442    2240                                     0.049%
        443    2077                                     0.041%
        444    1337                                     0.042%
        445    1339                                     0.161%
        446    1340                                     0.186%
        447    1341                                     0.047%
        448    1343                                     0.054%
        449    1342                                     0.235%
        450    1344                                     0.217%
        451    1345                                     0.103%



                                         11 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 42 of 60 PageID #: 827
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        452    3028                                     0.051%
        453    1347                                     0.011%
        454    1346                                     0.032%
        455    1348                                     0.101%
        456    1349                                     0.047%
        457    3026                                     0.057%
        458    2237                                     0.048%
        459    1350                                     0.066%
        460    1351                                     0.176%
        461    1352                                     0.189%
        462    1353                                     0.303%
        463    1354                                     0.080%
        464    1355                                     0.007%
        465    1356                                     0.024%
        466    1357                                     0.218%
        467    1358                                     0.031%
        468    3011                                     0.012%
        469    2250                                     0.032%
        470    1359                                     0.045%
        471    2197                                     0.042%
        472    3009                                     0.086%
        473    2148                                     0.049%
        474    2132                                     0.012%
        475    1367                                     0.094%
        476    1361                                     0.007%
        477    2042                                     0.059%
        478    3037                                     0.034%
        479    1370                                     0.001%
        480    1364                                     0.126%
        481    1365                                     0.016%
        482    1368                                     0.016%
        483    1371                                     0.042%
        484    2203                                     0.050%
        485    1372                                     0.005%
        486    1362                                     0.036%
        487    1369                                     0.090%
        488    1360                                     0.093%
        489    3005                                     0.048%
        490    1373                                     0.077%
        491    1374                                     0.002%
        492    2156                                     0.048%



                                         12 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 43 of 60 PageID #: 828
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        493    2094                                     0.040%
        494    1366                                     0.021%
        495    2095                                     0.052%
        496    1363                                     0.044%
        497    1375                                     0.036%
        498    2030                                     0.042%
        499    1376                                     0.109%
        500    1377                                     0.030%
        501    1378                                     0.112%
        502    1379                                     0.055%
        503    1380                                     0.091%
        504    1390                                     0.064%
        505    1382                                     0.045%
        506    1385                                     0.217%
        507    1389                                     0.282%
        508    1386                                     0.132%
        509    1387                                     0.213%
        510    1388                                     0.108%
        511    1381                                     0.010%
        512    1392                                     0.003%
        513    2120                                     0.043%
        514    1383                                     0.092%
        515    2135                                     0.047%
        516    1391                                     0.047%
        517    1384                                     0.210%
        518    1393                                     0.054%
        519    2171                                     0.061%
        520    1394                                     0.058%
        521    1395                                     0.027%
        522    1396                                     0.077%
        523    1397                                     0.103%
        524    1398                                     0.196%
        525    1399                                     0.042%
        526    3033                                     0.038%
        527    1400                                     0.144%
        528    2168                                     0.059%
        529    1401                                     0.127%
        530    1403                                     0.053%
        531    1402                                     0.092%
        532    1404                                     0.117%
        533    1405                                     0.120%



                                         13 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 44 of 60 PageID #: 829
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        534    1406                                     0.021%
        535    1408                                     0.045%
        536    1407                                     0.048%
        537    1409                                     0.165%
        538    1410                                     0.137%
        539    1411                                     0.100%
        540    1412                                     0.118%
        541    1413                                     0.163%
        542    2010                                     0.049%
        543    1414                                     0.139%
        544    1415                                     0.190%
        545    1416                                     0.031%
        546    1417                                     0.040%
        547    1418                                     0.102%
        548    1419                                     0.048%
        549    1420                                     0.159%
        550    1421                                     0.070%
        551    1422                                     0.180%
        552    3039                                     0.027%
        553    2214                                     0.052%
        554    1423                                     0.180%
        555    2231                                     0.050%
        556    2056                                     0.063%
        557    1424                                     0.100%
        558    1428                                     0.100%
        559    1426                                     0.103%
        560    1429                                     0.011%
        561    1427                                     0.002%
        562    1425                                     0.050%
        563    2046                                     0.031%
        564    1430                                     0.023%
        565    1431                                     0.106%
        566    2176                                     0.049%
        567    1432                                     0.102%
        568    1433                                     0.017%
        569    1434                                     0.179%
        570    1435                                     0.121%
        571    1436                                     0.120%
        572    1437                                     0.144%
        573    2041                                     0.050%
        574    2080                                     0.053%



                                         14 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 45 of 60 PageID #: 830
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        575    1438                                     0.008%
        576    2204                                     0.073%
        577    2244                                     0.053%
        578    1439                                     0.013%
        579    1440                                     0.096%
        580    2247                                     0.025%
        581    2221                                     0.050%
        582    1441                                     0.069%
        583    1442                                     0.004%
        584    1443                                     0.057%
        585    2074                                     0.047%
        586    1444                                     0.064%
        587    1445                                     0.060%
        588    2191                                     0.048%
        589    1446                                     0.012%
        590    1448                                     0.092%
        591    2079                                     0.005%
        592    2167                                     0.028%
        593    1447                                     0.044%
        594    1449                                     0.005%
        595    3027                                     0.065%
        596    1450                                     0.033%
        597    1454                                     0.007%
        598    1452                                     0.011%
        599    2012                                     0.055%
        600    1453                                     0.059%
        601    2000                                     0.059%
        602    2175                                     0.044%
        603    1451                                     0.059%
        604    1455                                     0.250%
        605    1456                                     0.203%
        606    1461                                     0.074%
        607    1457                                     0.060%
        608    1458                                     0.007%
        609    1460                                     0.050%
        610    1459                                     0.441%
        611    1462                                     0.022%
        612    1463                                     0.053%
        613    1464                                     0.101%
        614    1465                                     0.021%
        615    1466                                     0.103%



                                         15 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 46 of 60 PageID #: 831
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        616    1467                                     0.039%
        617    1468                                     0.258%
        618    1469                                     0.003%
        619    1470                                     0.166%
        620    1471                                     0.155%
        621    1472                                     0.130%
        622    1473                                     0.101%
        623    1474                                     0.131%
        624    3042                                     0.020%
        625    1475                                     0.199%
        626    1482                                     0.012%
        627    1480                                     0.400%
        628    1479                                     0.049%
        629    2114                                     0.043%
        630    1481                                     0.045%
        631    2058                                     0.038%
        632    1478                                     0.094%
        633    1477                                     0.094%
        634    1476                                     0.040%
        635    1483                                     0.038%
        636    1484                                     0.060%
        637    1485                                     0.036%
        638    1486                                     0.086%
        639    1487                                     0.092%
        640    2119                                     0.039%
        641    1488                                     0.109%
        642    1489                                     0.396%
        643    1490                                     0.065%
        644    1491                                     0.056%
        645    1492                                     0.053%
        646    2181                                     0.010%
        647    1493                                     0.010%
        648    1496                                     0.031%
        649    1498                                     0.047%
        650    1497                                     0.126%
        651    1499                                     0.048%
        652    1494                                     0.095%
        653    1495                                     0.013%
        654    1500                                     0.038%
        655    2187                                     0.041%
        656    1501                                     0.114%



                                         16 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 47 of 60 PageID #: 832
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        657    2136                                     0.051%
        658    1502                                     0.018%
        659    1503                                     0.061%
        660    1504                                     0.249%
        661    1505                                     0.022%
        662    2174                                     0.045%
        663    1506                                     0.103%
        664    2165                                     0.061%
        665    1508                                     0.094%
        666    1509                                     0.199%
        667    1507                                     0.066%
        668    2082                                     0.045%
        669    1510                                     0.076%
        670    1511                                     0.052%
        671    2104                                     0.035%
        672    2233                                     0.053%
        673    2066                                     0.037%
        674    1512                                     0.075%
        675    1930                                     0.096%
        676    1513                                     0.134%
        677    1514                                     0.034%
        678    1515                                     0.090%
        679    1516                                     0.102%
        680    1517                                     0.206%
        681    1518                                     0.262%
        682    1519                                     0.217%
        683    1520                                     0.014%
        684    1521                                     0.012%
        685    2034                                     0.051%
        686    2065                                     0.045%
        687    1522                                     0.098%
        688    2098                                     0.023%
        689    1523                                     0.069%
        690    1524                                     0.104%
        691    1529                                     0.049%
        692    1528                                     0.044%
        693    1527                                     0.085%
        694    1526                                     0.120%
        695    1530                                     0.360%
        696    2188                                     0.045%
        697    1525                                     0.088%



                                         17 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 48 of 60 PageID #: 833
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        698    2211                                     0.068%
        699    1531                                     0.170%
        700    1532                                     0.171%
        701    1533                                     0.004%
        702    1534                                     0.074%
        703    2083                                     0.047%
        704    1535                                     0.095%
        705    1536                                     0.026%
        706    2189                                     0.022%
        707    1537                                     0.090%
        708    1538                                     0.054%
        709    2208                                     0.025%
        710    1539                                     0.119%
        711    1540                                     0.146%
        712    1541                                     0.166%
        713    1542                                     0.104%
        714    2194                                     0.053%
        715    1543                                     0.185%
        716    2140                                     0.022%
        717    2005                                     0.039%
        718    1544                                     0.103%
        719    1545                                     0.028%
        720    1546                                     0.124%
        721    1548                                     0.058%
        722    1547                                     0.017%
        723    1549                                     0.043%
        724    1551                                     0.044%
        725    1552                                     0.007%
        726    1550                                     0.102%
        727    2147                                     0.028%
        728    1560                                     0.057%
        729    1556                                     0.037%
        730    1557                                     0.061%
        731    1554                                     0.004%
        732    1558                                     0.156%
        733    1559                                     0.005%
        734    1553                                     0.100%
        735    1555                                     0.184%
        736    3013                                     0.088%
        737    2173                                     0.049%
        738    1561                                     0.107%



                                         18 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 49 of 60 PageID #: 834
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        739    1562                                     0.036%
        740    1565                                     0.015%
        741    1564                                     0.238%
        742    1566                                     0.254%
        743    1563                                     0.174%
        744    1567                                     0.069%
        745    1568                                     0.040%
        746    2001                                     0.043%
        747    1569                                     0.200%
        748    1570                                     0.049%
        749    1571                                     0.406%
        750    2117                                     0.026%
        751    2003                                     0.053%
        752    1572                                     0.202%
        753    2155                                     0.051%
        754    1573                                     0.070%
        755    1574                                     0.121%
        756    1575                                     0.055%
        757    1576                                     0.077%
        758    1577                                     0.207%
        759    1578                                     0.011%
        760    1579                                     0.014%
        761    1580                                     0.106%
        762    1581                                     0.115%
        763    1582                                     0.058%
        764    2100                                     0.045%
        765    2116                                     0.024%
        766    1583                                     0.081%
        767    1585                                     0.121%
        768    1588                                     0.071%
        769    1589                                     0.020%
        770    1584                                     0.050%
        771    1586                                     0.048%
        772    2217                                     0.018%
        773    1587                                     0.107%
        774    1590                                     0.136%
        775    1591                                     0.002%
        776    1932                                     0.272%
        777    1593                                     0.235%
        778    1592                                     0.082%
        779    1594                                     0.023%



                                         19 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 50 of 60 PageID #: 835
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        780    1595                                     0.155%
        781    1596                                     0.131%
        782    1597                                     0.088%
        783    1598                                     0.088%
        784    1934                                     0.080%
        785    1601                                     0.015%
        786    1600                                     0.034%
        787    1599                                     0.410%
        788    2236                                     0.048%
        789    2133                                     0.043%
        790    1602                                     0.228%
        791    1603                                     0.107%
        792    1605                                     0.081%
        793    1604                                     0.282%
        794    1606                                     0.040%
        795    1607                                     0.123%
        796    1608                                     0.007%
        797    1609                                     0.047%
        798    2088                                     0.055%
        799    1610                                     0.087%
        800    1611                                     0.109%
        801    3016                                     0.070%
        802    1612                                     0.141%
        803    1613                                     0.045%
        804    1614                                     0.112%
        805    1615                                     0.124%
        806    1616                                     0.166%
        807    1617                                     0.069%
        808    1618                                     0.026%
        809    1621                                     0.263%
        810    1620                                     0.007%
        811    1619                                     0.085%
        812    1622                                     0.038%
        813    2064                                     0.042%
        814    2097                                     0.050%
        815    1623                                     0.037%
        816    3022                                     0.067%
        817    2196                                     0.052%
        818    1629                                     0.053%
        819    1624                                     0.017%
        820    2025                                     0.057%



                                         20 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 51 of 60 PageID #: 836
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        821    1626                                     0.007%
        822    1627                                     0.163%
        823    1625                                     0.052%
        824    1628                                     0.047%
        825    3043                                     0.026%
        826    1630                                     0.029%
        827    1631                                     0.050%
        828    1642                                     0.069%
        829    1640                                     0.007%
        830    1639                                     0.034%
        831    1633                                     0.035%
        832    1634                                     0.042%
        833    1632                                     0.064%
        834    1636                                     0.062%
        835    1637                                     0.164%
        836    1641                                     0.139%
        837    1635                                     0.097%
        838    1643                                     0.077%
        839    1638                                     0.176%
        840    1644                                     0.106%
        841    1645                                     0.065%
        842    2215                                     0.042%
        843    2007                                     0.043%
        844    2169                                     0.047%
        845    1646                                     0.021%
        846    3008                                     0.049%
        847    2050                                     0.025%
        848    1647                                     0.080%
        849    2164                                     0.038%
        850    1648                                     0.290%
        851    1649                                     0.056%
        852    1650                                     0.027%
        853    1651                                     0.026%
        854    1652                                     0.055%
        855    1653                                     0.115%
        856    1654                                     0.166%
        857    1655                                     0.041%
        858    1656                                     0.027%
        859    1657                                     0.138%
        860    1658                                     0.023%
        861    1659                                     0.139%



                                         21 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 52 of 60 PageID #: 837
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        862    1660                                     0.201%
        863    1661                                     0.105%
        864    2207                                     0.036%
        865    1663                                     0.027%
        866    1662                                     0.162%
        867    2107                                     0.019%
        868    1664                                     0.052%
        869    2232                                     0.030%
        870    1665                                     0.055%
        871    1666                                     0.099%
        872    1667                                     0.030%
        873    2163                                     0.041%
        874    1668                                     0.099%
        875    1669                                     0.146%
        876    1670                                     0.243%
        877    1671                                     0.142%
        878    2076                                     0.048%
        879    1676                                     0.073%
        880    1678                                     0.169%
        881    1675                                     0.025%
        882    1672                                     0.010%
        883    3017                                     0.069%
        884    1677                                     0.031%
        885    1674                                     0.148%
        886    3045                                     0.026%
        887    3007                                     0.077%
        888    1679                                     0.036%
        889    1673                                     0.182%
        890    2087                                     0.072%
        891    1680                                     0.004%
        892    1681                                     0.035%
        893    2158                                     0.063%
        894    1682                                     0.006%
        895    1683                                     0.019%
        896    2195                                     0.048%
        897    1684                                     0.103%
        898    2110                                     0.047%
        899    1685                                     0.108%
        900    1686                                     0.104%
        901    1687                                     0.053%
        902    1688                                     0.043%



                                         22 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 53 of 60 PageID #: 838
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        903    2020                                     0.054%
        904    2085                                     0.057%
        905    2067                                     0.058%
        906    1689                                     0.046%
        907    2021                                     0.062%
        908    2111                                     0.046%
        909    1690                                     0.146%
        910    1691                                     0.104%
        911    1692                                     0.051%
        912    1693                                     0.186%
        913    3029                                     0.012%
        914    1695                                     0.086%
        915    1694                                     0.015%
        916    1696                                     0.106%
        917    1697                                     0.086%
        918    1698                                     0.140%
        919    2130                                     0.033%
        920    1699                                     0.229%
        921    2081                                     0.010%
        922    2045                                     0.028%
        923    2031                                     0.071%
        924    1700                                     0.191%
        925    1701                                     0.025%
        926    1702                                     0.112%
        927    2108                                     0.052%
        928    3010                                     0.102%
        929    2124                                     0.058%
        930    1703                                     0.117%
        931    1704                                     0.105%
        932    1705                                     0.106%
        933    1706                                     0.012%
        934    1707                                     0.080%
        935    1708                                     0.124%
        936    1711                                     0.102%
        937    1710                                     0.016%
        938    1712                                     0.155%
        939    3048                                     0.016%
        940    1709                                     0.002%
        941    2057                                     0.048%
        942    1713                                     0.156%
        943    1714                                     0.029%



                                         23 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 54 of 60 PageID #: 839
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        944    1715                                     0.107%
        945    2149                                     0.013%
        946    1716                                     0.183%
        947    1717                                     0.153%
        948    1718                                     0.140%
        949    1719                                     0.024%
        950    1720                                     0.007%
        951    3018                                     0.062%
        952    1722                                     0.184%
        953    1723                                     0.104%
        954    2226                                     0.039%
        955    1725                                     0.111%
        956    1724                                     0.064%
        957    1721                                     0.044%
        958    1726                                     0.053%
        959    2249                                     0.029%
        960    1727                                     0.011%
        961    1728                                     0.052%
        962    1729                                     0.088%
        963    1730                                     0.043%
        964    1731                                     0.061%
        965    2200                                     0.052%
        966    1732                                     0.021%
        967    1733                                     0.068%
        968    1734                                     0.005%
        969    1735                                     0.043%
        970    1736                                     0.001%
        971    3021                                     0.078%
        972    3032                                     0.045%
        973    1737                                     0.112%
        974    2035                                     0.057%
        975    1738                                     0.112%
        976    1739                                     0.023%
        977    1740                                     0.032%
        978    1741                                     0.032%
        979    1742                                     0.090%
        980    1743                                     0.085%
        981    1744                                     0.144%
        982    1745                                     0.089%
        983    1746                                     0.101%
        984    1747                                     0.165%



                                         24 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 55 of 60 PageID #: 840
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
        985    1748                                     0.056%
        986    1749                                     0.204%
        987    1750                                     0.100%
        988    1752                                     0.108%
        989    1751                                     0.063%
        990    1753                                     0.109%
        991    1754                                     0.004%
        992    1756                                     0.071%
        993    1755                                     0.005%
        994    1757                                     0.030%
        995    1758                                     0.111%
        996    2004                                     0.050%
        997    3000                                     0.026%
        998    1760                                     0.095%
        999    1759                                     0.282%
       1000    2160                                     0.058%
       1001    2220                                     0.041%
       1002    2227                                     0.049%
       1003    1761                                     0.018%
       1004    1762                                     0.115%
       1005    2060                                     0.002%
       1006    2229                                     0.042%
       1007    1763                                     0.134%
       1008    1770                                     0.175%
       1009    1767                                     0.045%
       1010    2129                                     0.021%
       1011    1773                                     0.064%
       1012    1766                                     0.100%
       1013    1768                                     0.005%
       1014    1769                                     0.176%
       1015    1765                                     0.098%
       1016    1771                                     0.192%
       1017    1764                                     0.097%
       1018    1772                                     0.134%
       1019    1774                                     0.088%
       1020    2112                                     0.016%
       1021    1775                                     0.107%
       1022    1777                                     0.318%
       1023    1776                                     0.207%
       1024    1778                                     0.053%
       1025    2054                                     0.039%



                                         25 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 56 of 60 PageID #: 841
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
       1026    1779                                     0.024%
       1027    1780                                     0.071%
       1028    2219                                     0.040%
       1029    1784                                     0.008%
       1030    1782                                     0.072%
       1031    2084                                     0.044%
       1032    1783                                     0.131%
       1033    1781                                     0.013%
       1034    1785                                     0.006%
       1035    1786                                     0.040%
       1036    1787                                     0.087%
       1037    1788                                     0.044%
       1038    2218                                     0.057%
       1039    1789                                     0.031%
       1040    1790                                     0.010%
       1041    1791                                     0.170%
       1042    2093                                     0.051%
       1043    1792                                     0.005%
       1044    2037                                     0.034%
       1045    1793                                     0.057%
       1046    1795                                     0.269%
       1047    2126                                     0.063%
       1048    1796                                     0.091%
       1049    2146                                     0.049%
       1050    1797                                     0.020%
       1051    1798                                     0.159%
       1052    1799                                     0.112%
       1053    1800                                     0.097%
       1054    1801                                     0.079%
       1055    1802                                     0.098%
       1056    1803                                     0.089%
       1057    2182                                     0.049%
       1058    2143                                     0.051%
       1059    2137                                     0.051%
       1060    1804                                     0.121%
       1061    1806                                     0.049%
       1062    1805                                     0.011%
       1063    1807                                     0.134%
       1064    1808                                     0.057%
       1065    1809                                     0.149%
       1066    2252                                     0.022%



                                         26 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 57 of 60 PageID #: 842
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
       1067    1810                                     0.022%
       1068    1811                                     0.044%
       1069    1813                                     0.017%
       1070    1818                                     0.062%
       1071    1814                                     0.096%
       1072    2180                                     0.031%
       1073    3030                                     0.049%
       1074    1815                                     0.072%
       1075    1816                                     0.200%
       1076    1817                                     0.100%
       1077    1812              mmo                    0.035%
       1078    3002                                     0.037%
       1079    1819                                     0.106%
       1080    1820                                     0.109%
       1081    1821                                     0.207%
       1082    2102                                     0.040%
       1083    2238                                     0.051%
       1084    1822                                     0.041%
       1085    1823                                     0.201%
       1086    1824                                     0.023%
       1087    1826                                     0.088%
       1088    1825                                     0.171%
       1089    1827                                     0.065%
       1090    1828                                     0.034%
       1091    1829                                     0.088%
       1092    1830                                     0.128%
       1093    1831                                     0.184%
       1094    1832                                     0.062%
       1095    1833                                     0.022%
       1096    1834                                     0.002%
       1097    1835                                     0.006%
       1098    1836                                     0.012%
       1099    1837                                     0.059%
       1100    1838                                     0.111%
       1101    1839                                     0.030%
       1102    2061                                     0.052%
       1103    1841                                     0.198%
       1104    1840                                     0.188%
       1105    1842                                     0.092%
       1106    1843                                     0.043%
       1107    1844                                     0.115%



                                         27 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 58 of 60 PageID #: 843
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
       1108    1845                                     0.029%
       1109    1846                                     0.055%
       1110    1847                                     0.101%
       1111    1848                                     0.167%
       1112    2161                                     0.042%
       1113    1849                                     0.052%
       1114    1851                                     0.067%
       1115    1850                                     0.078%
       1116    2051                                     0.045%
       1117    2096                                     0.009%
       1118    1852                                     0.007%
       1119    1853                                     0.011%
       1120    1854                                     0.063%
       1121    1855                                     0.200%
       1122    3012                                     0.070%
       1123    1856                                     0.013%
       1124    2245                                     0.046%
       1125    2023                                     0.054%
       1126    1857                                     0.162%
       1127    1859                                     0.058%
       1128    1858                                     0.258%
       1129    1860                                     0.112%
       1130    1861                                     0.193%
       1131    2013                                     0.047%
       1132    1862                                     0.149%
       1133    1863                                     0.115%
       1134    2212                                     0.035%
       1135    1865                                     0.085%
       1136    1864                                     0.127%
       1137    1867                                     0.181%
       1138    2113                                     0.062%
       1139    1866                                     0.032%
       1140    1868                                     0.007%
       1141    1869                                     0.179%
       1142    1870                                     0.113%
       1143    1871                                     0.050%
       1144    1872                                     0.076%
       1145    1873                                     0.005%
       1146    3041                                     0.030%
       1147    2177                                     0.034%
       1148    1875                                     0.096%



                                         28 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 59 of 60 PageID #: 844
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
       1149    1876                                     0.101%
       1150    1874                                     0.047%
       1151    1877                                     0.128%
       1152    1879                                     0.073%
       1153    2242                                     0.055%
       1154    1878                                     0.138%
       1155    1882                                     0.034%
       1156    1881                                     0.076%
       1157    2190                                     0.042%
       1158    1880                                     0.117%
       1159    1883                                     0.081%
       1160    2202                                     0.059%
       1161    1884                                     0.029%
       1162    2154                                     0.035%
       1163    1885                                     0.173%
       1164    1886                                     0.050%
       1165    2159                                     0.057%
       1166    1888                                     0.058%
       1167    1887                                     0.035%
       1168    1889                                     0.006%
       1169    1890                                     0.063%
       1170    1891                                     0.090%
       1171    2091                                     0.048%
       1172    1892                                     0.078%
       1173    1893                                     0.021%
       1174    1894                                     0.019%
       1175    2109                                     0.030%
       1176    1895                                     0.049%
       1177    1896                                     0.097%
       1178    2213                                     0.053%
       1179    1897                                     0.067%
       1180    3036                                     0.036%
       1181    2184                                     0.045%
       1182    1898                                     0.117%
       1183    3024                                     0.069%
       1184    1899                                     0.079%
       1185    1900                                     0.101%
       1186    1902                                     0.015%
       1187    1903                                     0.057%
       1188    1901                                     0.055%
       1189    1904                                     0.068%



                                         29 of 30
Case: 4:19-cv-02635-JAR Doc. #: 80-1 Filed: 04/12/21 Page: 60 of 60 PageID #: 845
                        Del Toro v. Centene Management Company LLC
                                           Exhibit D
                                  Settlement Class Members
                                                                     Estimated
              Unique                                   Pro Rata
                     Settlement Class Member   State                 Settlement
                ID                                      Share
                                                                      Payment
       1190    1906                                     0.141%
       1191    2019                                     0.049%
       1192    1905                                     0.018%
       1193    1908                                     0.020%
       1194    1907                                     0.049%
       1195    1909                                     0.074%
       1196    1910                                     0.022%
       1197    3051                                     0.016%
       1198    1931                                     0.075%
       1199    1911                                     0.066%
       1200    2123                                     0.055%
       1201    3035                                     0.030%
       1202    1912                                     0.103%
       1203    1913                                     0.157%
       1204    1914                                     0.145%
       1205    1915                                     0.122%
       1206    1916                                     0.218%
       1207    1917                                     0.007%
       1208    1918                                     0.023%
       1209    2006                                     0.054%
       1210    2059                                     0.046%
       1211    1920                                     0.007%
       1212    1919                                     0.288%
       1213    1921                                     0.049%
       1214    2166                                     0.054%
       1215    1922                                     0.066%
       1216    1923                                     0.051%
       1217    2032                                     0.054%
       1218    2016                                     0.062%
       1219    1924                                     0.034%
       1220    1925                                     0.056%
       1221    1926                                     0.234%
       1222    1927                                     0.192%
       1223    2072                                     0.068%
       1224    1928                                     0.006%
       1225    2024                                     0.038%
       1226    2018                                     0.028%
       1227    2198                                     0.056%
       1228    1929                                     0.039%




                                         30 of 30
